Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00559-CV

          HILL COUNTRY-SAN ANTONIO MANAGEMENT SERVICES, INC.
                        a.k.a. Hill Country Achievement,
                                     Appellant

                                                 v.

                          Rachel TREJO as next friend of Rene Trejo,
                                        Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-20045
                          Honorable Peter A. Sakai, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, this appeal is DISMISSED.
Appellant’s motion to withdraw this court’s opinion of February 12, 2014 is DENIED. We tax
costs of court against the party that incurred them. See TEX. R. APP. P. 43.4. Each party shall bear
their own attorney’s fees.

       SIGNED December 3, 2014.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice